DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a flail chain comprising a plurality of links where each link comprises a plurality of adjoining link sections including a pair of opposite end link sections and “wherein a radius of the internal surface of each end link section that is measured in the central plane is equal to a radius of the internal surface of such end link section that is measured in the orthogonal plane” in combination with the rest of the claimed limitations set forth in the independent claims 1 and 9.
The closest prior art is applicant’s admitted prior art, figures 1-2.  While this does discloses a flail chain, it does not disclose the radius of the internal surface of each end link section that is measured in the central plane is equal to a radius of the internal surface of such end link section that is measured in the orthogonal plane.  Instead, as discussed in the interview summary and applicant’s arguments, the radii of the end links are different in the two orthogonal planes.  This is seen in how the prior art flail chains allow for movement or play between the adjacent links where if the radii were the same in the two planes, there would be no play as seen, for instance, in applicant’s figure 13.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        03/24/2021